       Case 4:19-cv-01106 Document 71 Filed on 01/15/20 in TXSD Page 1 of 1
                                                                                         United States District Court
                                                                                           Southern District of Texas

                                                                                              ENTERED
                       IN THE UNITED STATES DISTRICT COURT                                  January 15, 2020
                       FOR THE SOUTHERN DISTRICT OF TEXAS                                  David J. Bradley, Clerk
                                 HOUSTON DIVISION

PATRICK HENRY MURPHY,                              §
                                                   §
         Plaintiff,                                §
                                                   §
v.                                                 §
                                                   §         CIVIL ACTION NO. H-19-1106
TDCJ EXECUTIVE DIRECTOR,                           §
BRYAN COLLIER, et al.,                             §
                                                   §
         Defendants.                               §


                                              ORDER

        The parties have filed a Joint Motion to Extend Deadline. (Docket Entry No. 70). The

Court GRANTS the motion. The parties have until January 24, 2020 to file an agreed proposed

trial schedule and letter requesting a discovery conference if a settlement is not reached before that

date

        SIGNED at Houston, Texas, on           January 15                      , 2020.



                                               _______________________________
                                                     GEORGE C. HANKS, JR.
                                                 UNITED STATES DISTRICT JUDGE
